FILED
                             NOT FOR PUBLICATION                              MAR 05 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



TEJINDER SINGH,                                   No. 09-71686

               Petitioner,                        Agency No. A075-309-635

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Tejinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998

(9th Cir. 2003). We deny in part and dismiss in part the petition for review.

         Substantial evidence supports the BIA’s conclusion that, even though Singh

suffered past persecution, conditions have changed in India such that Singh no

longer has a well-founded fear of persecution. See Gonzalez-Hernandez, 336 F.3d

at 1000-01 (individualized analysis of changed country conditions rebutted

presumption of well-founded fear). Accordingly, Singh’s asylum and withholding

of removal claims fail. See id. at 1001 fn. 5.

         We lack jurisdiction to consider Singh’s unexhausted claim that he is

eligible for humanitarian asylum. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th

Cir. 2004).

         Finally, substantial evidence also supports the agency’s denial of CAT relief,

because Singh failed to establish it is more likely than not that he would be tortured

if he returned to India. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir.

2009).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                    09-71686